DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph 68, line 9 mentioned “FIG. 5 shows one optimization case example (500) that compares open hole (502)”. However, item 500 is not showed in FIG.5. 
In paragraph 45, line 12 said “The physical properties may be obtain using…” The word “obtain” should be “obtained”.
Both the phrase “flowrate” (in Abstract, paragraph 3, 41, 56, 57, 60) and “flow rate” (in paragraph 22, 70, and claims 1, 10, 17) have been in use throughout the Applicant’s disclosure. Unless they do not carry the same meaning, Examiner recommends using the phrase “flow rate” consistently throughout the disclosure.
Appropriate correction is required.

Drawings
The drawings are objected to because 
FIG. 5 recites the item 505 that is not found in the specification. Paragraph 0068 recites FIG. 5 but does not discuss item 505.
FIG. 5 show the legends of the two sets of data points, namely, “Open hole” and “ICD optimization”. However, the two sets of data points are not visually distinguishable from each other in black and white ink. In accordance with paragraph 68, Examiner 
FIG. 6 show the legends of the two sets of data points, namely, “Open hole” and “ICD optimization”. However, the two sets of data points are not visually distinguishable from each other in black and white ink. In accordance with paragraph 69, Examiner recommends labeling “Open hole” as item 604 and labeling “ICD optimization” as item 602 and recommends using a different symbol when plotting the data points for each curve.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 10, 17 are objected to because of the following informalities:
The phrase “flowrate” are in use in claims 1, 10, 17. Examiner recommends changing it to “flow rate”.
The preamble of “The method for reservoir sweep efficiency” in claim 1 is missing an action verb. Examiner recommends adding an action verb such as “maximizing” or “improving”, etc. that serves to clarify the meaning and purpose of the method with regard to “reservoir sweep efficiency”, as stated in Applicant’s disclosure in paragraph 42, 57 and 68.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Specifically, representative claim 1 recites:
A method for reservoir sweep efficiency comprising
- obtaining a plurality of fluid front arrival times for a plurality of streamlines in a reservoir;
- partitioning a wellbore into a plurality of independent production zones; 
- allocating a target flowrate to each of the plurality of independent production zones based on the plurality of fluid front arrival times to obtain a plurality of target flow rates;
- defining a plurality of partition choke parameters complying with the plurality of target flowrates to generate a completion design;
- presenting the completion design.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitation is the “additional element”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (an abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  

Similar limitations comprise the abstract ideas of Claims 10 and 17.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional element:
In claim 1: reservoir sweep efficiency, presenting the completion design;
In claim 10: a computer processor; memory; and instructions stored in the memory and executable by the computer processor to cause the computer processor to; presenting the completion design;
In claim 17: a computer program product comprising non-transitory computer-readable program code that, when executed by a computer processor of a computing system, cause the computing system to perform operations; presenting the completion design

Second, the additional element in claims 1, 10, and 17 “presenting the completion design” is not qualified for a meaningful limitation because it is recited in generality and, therefore, represent insignificant extra-solution activity. See MPEP 2106.05(g). 
Third, with regards to claim 10, the additional elements “a computer processor and a memory” are generic computer equipment and not qualified as particular machines. The additional element “instructions stored in the memory and executable by the computer processor to cause the computer processor to” is not qualified for a meaningful limitation because it is recited in generality and, therefore, represent insignificant extra-solution activity. See MPEP 2106.05(g).
Last, with regards to claim 17, the additional elements “a computer program product comprising non-transitory computer-readable program code that, when executed by a computer processor of a computing system, cause the computing system to perform operations a computer processor” is not qualified for a meaningful limitation because it is recited in generality and, therefore, represent insignificant extra-solution activity. See MPEP 2106.05(g). The additional elements “instructions; a computer program product comprising non-transitory computer-readable program code” are not qualified for a meaningful limitation because they are generally recited and are not qualified as particular machines. 
The above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  
Under Step 2B analysis, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is no inventive concept in the claims. In conclusion, the claims are not patent eligible.
As discussed below, Examiner provides factual determination for supporting the above conclusion that such additional elements are viewed to be well-known, routine and conventional in accordance with MPEP 2106.5(d) I.2.
For example, Shook (US 2010/0161292 A1) discloses how the modeling of streamlines and its time of flight would affect the flow geometry and subsequently the sweep efficiency from a subsurface reservoir model, which impact the production of oil. 
In another example, Benish WO 2009/032416 A1 discloses a completion design that include stimulation of streamline trajectories, downhole flow control or management of oil production rates, optimizing well placement and well parameters, etc.
With regards to the dependent claims, claims 2-9, 11-16, 18-20 provide additional features/steps which are part of expanded mathematical concepts and algorithms, so these limitations should be considered part of an expanded abstract idea of the independent claims.

Claim Rejections - 35 USC § 103
Claims (1, 8), (10), (17) are rejected under 35 U.S.C. 103 as being unpatentable over Shook (US Pub No 2010/0161292 A1) in view of Hartog (US Pub No 2013/0021874 . 

Regarding claim 1, Shook teaches
A method for reservoir sweep efficiency ([FIG. 14] Sweep Efficiency at 1 PVI. [Para 0027] FIG. 5 is a graph of a sweep efficiency curve. See also [Para 0008], [Para 0036], [Para 050], [Para 0059], [Para 061], and [Para 0082]);
obtaining a plurality of fluid front arrival times ([Para 0053] Dynamic measures of heterogeneity can be estimated directly from a tracer test or streamline residence times, as these methods account for flow geometry within a subsurface reservoir; [Para 0056] where t* is the mean residence time of all streamlines and τ is the "time of flight" of the ith streamline; Examiner interprets streamline residence times as the fluid front arrival time of a streamline.  See also [Para 0007], [Para 0011], [Para 0051], [Para 0011], and [Para 0056])
 for a plurality of streamlines in a reservoir ([Claim 1] performing a streamline analysis to identify a plurality of streamlines indicative of flow geometry within the earth model; See also [Claim 6,8-10, 14, 17-18]) 
However, Shook does not teach
partitioning a wellbore into a plurality of independent production zones;
allocating a target flowrate to each of the plurality of independent production zones based on the plurality of fluid front arrival times to obtain a plurality of target flow rates;
defining a plurality of partition choke parameters complying with the plurality of target flowrates to generate a completion design;

Nevertheless, Hartog teaches
allocating a target flowrate to each of the plurality of independent production zones based on the plurality of fluid front arrival times to obtain a plurality of target flow rates ([Para 0014] information regarding the properties and the flow rate of the fluid may be derived. [Para 0014] For example, for a guided acoustic wave propagating along an elongate structure, the time of arrival of the wave at each position along the structure can provide a direct measure of the group velocity of the wave; Examiner views that Hartog relates the time of arrival of the wave of a fluid to the velocity and the target flow rate of the fluid).
However, Shook in view of Hartog does not teach
partitioning a wellbore into a plurality of independent production zones;
defining a plurality of partition choke parameters complying with the plurality of target flowrates to generate a completion design;
presenting the completion design.
Nevertheless, Godfrey teaches
partitioning a wellbore into a plurality of independent production zones ([Page 1, Line 18-19] a well may be divided into a number of different production zones; Examiner views Godfrey teaches that each zone has its flow rates of oil and gas in different parts of the well (See [Page 1, Line 7-8]).
However, Shook in view of Godfrey does not teach
defining a plurality of partition choke parameters complying with the plurality of target flowrates to generate a completion design;
presenting the completion design.

defining a plurality of partition choke parameters complying with the plurality of target flowrates ([Para 0016] Dynamic data relates to, for example, fluids flowing through the geologic structures of the subterranean formation over time. The dynamic data may include, for example, pressures, fluid compositions (e.g. gas oil ratio, water cut, and/or other fluid compositional information), choke positions of down hole flow control valves. [Para 0017] As fluid passes to the surface, various dynamic measurements such as fluid flow rates, pressure, and composition may be monitored; Examiner views the choke positions are choke parameters that regulate the fluid flow rates) 
to generate a completion design ([Para 0012] embodiments of the technology include a method, a system, and a non-transitory computer readable medium for generating various oilfield objects within a target context. In particular, one or more embodiments are directed to selecting, either by a user or automatically by a software application, a source oilfield object that defines a portion of a first wellbore design… to generate a target oilfield object for a different wellbore design).
	However, Shook in view of Johnston does not teach
presenting the completion design.
	On the other hand, Benish teaches
presenting the completion design ([Para 0007] Typically, once the well placement is determined, completion designs are considered for the specific wells. These design considerations may include drilling- or completion-induced productivity impairment, hydraulic effects, sand control requirements, well clean-up, stimulation, downhole flow control or management of production rates to 15 avoid well damage; 

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and allocate a target flowrate to each zone based on fluid front arrival times, such as that of Hartog. One of ordinary skill would have been motivated to modify Shook, because setting a target flow rate for each zone would maximize the reservoir sweep efficiency.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and partition the wellbore into zones, such as that of Godfrey. One of ordinary skill would have been motivated to modify Shook, because having multiple zones allow maximizing the reservoir sweep efficiency in which a uniform fluid front arrival time is obtained for each zone.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and define choke parameters complying with target flowrates, such as that of Johnston. One of ordinary skill would have been motivated to modify Shook, because setting choke parameters via control flow devices in each zone would effectively customize the fluid flow rate of that zone.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and present the completion design, such as that of Benish. One of ordinary skill would have been motivated to modify Shook, because a completion design promotes better strategic planning and management of reservoir oil production.

Regarding claim 10, Shook teaches 

However, Shook does not teach
a computer processor; 
memory; and
instructions stored in the memory and executable by the computer processor to cause the computer processor to;
	partition a wellbore into a plurality of independent production zones; 
allocate a target flowrate to each of the plurality of independent production zones based on the plurality of fluid front arrival times to obtain a plurality of target flow rates;
define a plurality of partition choke parameters complying with the plurality of target flowrates to generate a completion design; and
present the completion design.
Nevertheless, Hartog teaches
allocate a target flowrate to each of the plurality of independent production zones based on the plurality of fluid front arrival times to obtain a plurality of target flow rates (See [Para 0014] and [Para 0014] regarding the flow rate and the arrival time; Examiner views that Hartog relates the time of arrival of the wave of a fluid to the velocity and the target flow rate of the fluid).
However, Shook in view of Hartog does not teach
a computer processor;
 memory; and
instructions stored in the memory and executable by the computer processor to cause the computer processor to;

define a plurality of partition choke parameters complying with the plurality of target flowrates to generate a completion design;
present the completion design.
Nevertheless, Godfrey teaches
a computer processor ([Claim 25, Claim 26] a processor is configured to)
 memory ([Claim 24] a non-transitory storage medium); and
instructions stored in the memory and executable by the computer processor to cause the computer processor to ([Claim 24] A computer program product on a non-transitory storage medium when run on a suitable computing device)
partition a wellbore into a plurality of independent production zones (See [Page 1, Line 18-19] on a number of different production zones; Examiner views Godfrey teaches that each zone has its flow rates of oil and gas in different parts of the well. See [Page 1, Line 7-8]).
However, Shook in view of Godfrey does not teach
define a plurality of partition choke parameters complying with the plurality of target flowrates to generate a completion design;
present the completion design.
Nevertheless, Johnston teaches
define a plurality of partition choke parameters complying with the plurality of target flowrates (See [Para 0016] and [Para 0017]) to generate a completion design (See [Para 0012]).
However, Shook in view of Johnston does not teach
present the completion design.

present the completion design (See [Para 006-0013]).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and allocate a target flowrate to each zone based on fluid front arrival times, such as that of Hartog. One of ordinary skill would have been motivated to modify Shook, because setting a target flow rate for each zone would maximize the reservoir sweep efficiency.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and partition the wellbore into zones, such as that of Godfrey. One of ordinary skill would have been motivated to modify Shook, because having multiple zones allow maximizing the reservoir sweep efficiency in which a uniform fluid front arrival time is obtained for each zone.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and define choke parameters complying with target flowrates, such as that of Johnston. One of ordinary skill would have been motivated to modify Shook, because setting choke parameters via control flow devices in each zone would effectively customize the fluid flow rate of that zone.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and present the completion design, such as that of Benish. One of ordinary skill would have been motivated to modify Shook, because a completion design promotes better strategic planning and management of reservoir oil production.

	Regarding claim 17, Shook teaches 

obtaining a plurality of fluid front arrival times for a plurality of streamlines in a reservoir (See [Para 0022], [Para 0027], [Para 0007], and [Para 0019]).
However, Shook does not teach
A computer program product comprising non-transitory computer-readable program code that;
partitioning a wellbore into a plurality of independent production zones;
allocating a target flowrate to each of the plurality of independent production zones based on the plurality of fluid front arrival times to obtain a plurality of target flow rates;
defining a plurality of partition choke parameters complying with the plurality of target flowrates to generate a completion design;
presenting the completion design.
Nevertheless, Hartog teaches
allocating a target flowrate to each of the plurality of independent production zones based on the plurality of fluid front arrival times to obtain a plurality of target flow rates (See [Para 0014] and [Para 0014]).
However, Shook in view of Hartog does not teach
A computer program product comprising non-transitory computer-readable program code that;
partitioning a wellbore into a plurality of independent production zones;

presenting the completion design.
Nevertheless, Godfrey teaches
A computer program product comprising non-transitory computer-readable program code that ([Claim 24] A computer program product on a non-transitory storage medium when run on a suitable computing device);
partitioning a wellbore into a plurality of independent production zones (See [Page 1, Line 18-19] and [Page 1, Line 7-8]).
However, Shook in view of Godfrey does not teach
defining a plurality of partition choke parameters complying with the plurality of target flowrates to generate a completion design.
Nevertheless, Johnston teaches
defining a plurality of partition choke parameters complying with the plurality of target flowrates (See [Para 0016] and [Para 0017]) to generate a completion design (See [Para 0012]).
However, Shook in view of Johnston does not teach
presenting the completion design.
	On the other hand, Benish teaches
presenting the completion design (See [Para 006-0013]).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and allocate a target flowrate to each zone based on fluid front arrival times, such as that of Hartog. One of ordinary skill would have been motivated to 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and partition the wellbore into zones, such as that of Godfrey. One of ordinary skill would have been motivated to modify Shook, because having multiple zones allow maximizing the reservoir sweep efficiency in which a uniform fluid front arrival time is obtained for each zone.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and define choke parameters complying with target flowrates, such as that of Johnston. One of ordinary skill would have been motivated to modify Shook, because setting choke parameters via control flow devices in each zone would effectively customize the fluid flow rate of that zone.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and present the completion design, such as that of Benish. One of ordinary skill would have been motivated to modify Shook, because a completion design promotes better strategic planning and management of reservoir oil production.

Regarding claim 8, Shook does not teach
each independent production zone comprises a  contiguous subset of the plurality of streamlines.
However, Benish teaches
each independent production zone comprises a  contiguous subset of the plurality of streamlines ([Para 0037] Once the well path is defined, grid properties in the completion interval may be extracted and upscaled, as shown in block 120… contiguous 3-dimensional reservoir model or a series of 1-dimensional streamlines; Examiner views Benish teaches modeling the reservoir with a series of streamlines in a contiguous property map space).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and model each independent production zone with a  contiguous subset of the plurality of streamlines, such as that of Benish. One of ordinary skill would have been motivated to modify Shook, because using 3-D property map would provide the ability to visualize the how streamlines connect and behave.

Claims (2), (11), (18) are rejected under 35 U.S.C. 103 as being unpatentable over Shook (US Pub No 2010/0161292 A1) in view of Hartog (US Pub No 2013/0021874 A1), Godfrey (WO 2013045941 A1), Johnston (US Pub No 2016/0098155 A1), and Benish (WO 2009032416 A1), as applied to claims (1), (10), (17) above, and further in view of Singh (WO 2017065813 A1).

Regarding claim 2, Shook does not teach
The method of claim 1, further comprising:
performing streamline tracing through a reservoir model to identify a trajectory of each of the plurality of streamlines.
However, Singh teaches


It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and perform streamline tracing through a reservoir model to identify a trajectory of each of the plurality of streamlines, such as that of Singh. One of ordinary skill would have been motivated to modify Shook, because streamline tracing allows trajectory simulation of when building a hydrocarbon field model to identify fluid flow path.

Regarding claim 11, Shook does not teach
perform streamline tracing through a reservoir model to identify a trajectory of each of the plurality of streamlines.
However, Singh teaches


It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and perform streamline tracing through a reservoir model to identify a trajectory of each of the plurality of streamlines, such as that of Singh. One of ordinary skill would have been motivated to modify Shook, because streamline tracing allows trajectory simulation of when building a hydrocarbon field model to identify fluid flow path.

Regarding claim 18, Shook does not teach
performing streamline tracing through a reservoir model to identify a trajectory of each of the plurality of streamlines.
However, Singh teaches
performing streamline tracing through a reservoir model to identify a trajectory of each of the plurality of streamlines  (See [Para 0012] and [Para 0017]).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and perform streamline tracing through a reservoir model to identify a trajectory of each of the plurality of streamlines, such as that of Singh. One of ordinary skill would have been motivated to modify Shook, because streamline tracing allows trajectory simulation of when building a hydrocarbon field model to identify fluid flow path.

s (3), (12), (19) are rejected under 35 U.S.C. 103 as being unpatentable over  Shook (US Pub No 2010/0161292 A1) in view of Hartog (US Pub No 2013/0021874 A1), Godfrey (WO 2013045941 A1), Johnston (US Pub No 2016/0098155 A1), and Benish (WO 2009032416 A1), as applied to claims (1), (10), (17) above, and further in view of Rashid (WO 2015/103573 A1).

Regarding claim 3, Shook teaches
to obtain a fluid front arrival time for the streamline, wherein the fluid front arrival time is in the plurality of fluid front arrival times (See [Para 0022], [Para 0027], [Para 0007], and [Para 0019]).
However, Shook does not teach
executing a proxy model for a streamline

Nevertheless, Rashid teaches
executing a proxy model for a streamline ([Para 0034] The oilfield simulator (210) includes functionality to simulate the oilfield given a set of configurations and models… to simulate the fracture geometry and determine the [Para 0057] In a proxy-based optimization scheme an initial collection of samples (design configurations along with their associated objective values) are used to construct an approximation model resulting flow of hydrocarbons).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and execute a proxy model for a streamline, such as that of Rashid. One 

Regarding claim 12, Shook teaches
to obtain a fluid front arrival time for the streamline, wherein the fluid front arrival time is in the plurality of fluid front arrival times (See [Para 0022], [Para 0027], [Para 0007], and [Para 0019]).
However, Shook does not teach
execute a proxy model for a streamline
Nevertheless, Rashid teaches
execute a proxy model for a streamline (See [Para 0034], and [Para 0057])

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and execute a proxy model for a streamline, such as that of Rashid. One of ordinary skill would have been motivated to modify Shook, because a proxy model uses a configurable numerical algorithm to simplify the derivation of the fluid front arrival times of the streamlines.

Regarding claim 19, Shook teaches
to obtain a fluid front arrival time for the streamline, wherein the fluid front arrival time is in the plurality of fluid front arrival times (See [Para 0022], [Para 0027], [Para 0007], and [Para 0019]).
However, Shook does not teach

Nevertheless, Rashid teaches
executing a proxy model for a streamline (See [Para 0034] and [Para 0057])

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and execute a proxy model for a streamline, such as that of Rashid. One of ordinary skill would have been motivated to modify Shook, because a proxy model uses a configurable numerical algorithm to simplify the derivation of the fluid front arrival times of the streamlines.

Claims (4), (13), (20) are rejected under 35 U.S.C. 103 as being unpatentable over Shook (US Pub No 2010/0161292 A1) in view of Hartog (US Pub No 2013/0021874 A1), Godfrey (WO 2013045941 A1), Johnston (US Pub No 2016/0098155 A1), and Benish (WO 2009032416 A1), as applied to claims (1), (10), (17) above, and further in view of Bratvedt (US Pub No 2004/0015295 A1).

Regarding claim 4, Shook does not teach
grouping at least two streamlines of the plurality of streamlines into a streamline bundle based at least on a terminating location of the at least two streamlines being at a same grid cell in a reservoir model.
Nevertheless, Bratvedt teaches
grouping at least two streamlines of the plurality of streamlines into a streamline bundle based at least on a terminating location of the at least two streamlines being at a same grid cell in a reservoir model ([Para 0069] The data that the FD simulator need to 

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and group streamlines into a bundle at a same grid cell in a reservoir model, such as that of Bratvedt. One of ordinary skill would have been motivated to modify Shook, because bundling up streamlines improves the computational efficiency for a large number of grid cells.

Regarding claim 13, Shook does not teach
group at least two streamlines of the plurality of streamlines into a streamline bundle based at least on a terminating location of the at least two streamlines being at a same grid cell in a reservoir model.
Nevertheless, Bratvedt teaches
group at least two streamlines of the plurality of streamlines into a streamline bundle based at least on a terminating location of the at least two streamlines being at a same grid cell in a reservoir model (See [Para 0069]).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and group streamlines into a bundle at a same grid cell in a reservoir model, such as that of Bratvedt. One of ordinary skill would have been motivated to modify Shook, because bundling up streamlines improves the computational efficiency for a large number of grid cells.

Regarding claim 20, Shook does not teach
grouping at least two streamlines of the plurality of streamlines into a streamline bundle based at least on a terminating location of the at least two streamlines being at a same grid cell in a reservoir model.
Nevertheless, Bratvedt teaches
grouping at least two streamlines of the plurality of streamlines into a streamline bundle based at least on a terminating location of the at least two streamlines being at a same grid cell in a reservoir model (See [Para 0069]).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and group streamlines into a bundle at a same grid cell in a reservoir model, such as that of Bratvedt. One of ordinary skill would have been motivated to modify Shook, because bundling up streamlines improves the computational efficiency for a large number of grid cells.

Claims (5), (14) are rejected under 35 U.S.C. 103 as being unpatentable over Shook (US Pub No 2010/0161292 A1) in view of Hartog (US Pub No 2013/0021874 A1), Godfrey (WO 2013045941 A1), Johnston (US Pub No 2016/0098155 A1), and Benish (WO 2009032416 A1), as applied to claims (1), (10) above, and further in view of Purkis (US Pub No 2016/0123112 A1).  

Regarding claim 5, Shook does not teach

Nevertheless, Purkis teaches
defining a plurality of locations of a plurality of packers along the wellbore when partitioning the wellbore, wherein each pair of consecutive packers demarcate an independent production zone of the plurality of independent production zones ([Fig 4A, 4B] and [Para 0006] FIG. 4A is a well completion diagram illustrating the position of each packer and each ICV along the horizontal section in FIG. 2).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and define locations of packers along the wellbore when partitioning the wellbore, wherein each pair of consecutive packers demarcate an independent production zone, such as that of Purkis. One of ordinary skill would have been motivated to modify Shook, because individual placement of packers would ease the process of segregating the wellbore into zones and achieve uniform fluid front arrival time within each zone.

Regarding claim 14, Shook does not teach
define a plurality of locations of a plurality of packers along the wellbore when partitioning the wellbore, wherein each pair of consecutive packers demarcate an independent production zone of the plurality of independent production zones
Nevertheless, Purkis teaches


It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and define locations of packers along the wellbore when partitioning the wellbore, wherein each pair of consecutive packers demarcate an independent production zone, such as that of Purkis. One of ordinary skill would have been motivated to modify Shook, because individual placement of packers would ease the process of segregating the wellbore into zones and achieve uniform fluid front arrival time within each zone.

Claims (6), (15) are rejected under 35 U.S.C. 103 as being unpatentable over Shook (US Pub No 2010/0161292 A1) in view of Hartog (US Pub No 2013/0021874 A1), Godfrey (WO 2013045941 A1), Johnston (US Pub No 2016/0098155 A1), and Benish (WO 2009032416 A1), as applied to claims (1), (10) above, and further in view of Djikpesse (WO 2015/103582 A1).

Regarding claim 6, Shook teaches
variances ([Para 0057] where Var(τ) is the variance of the residence time distribution, which is the second temporal moment of the "time of flight" distribution, and t* is the mean residence time of all streamlines; Examiner views 
However, Shook does not teach
partitioning the wellbore based on minimizing…,  across the plurality of   independent production zones, of a portion of the plurality of fluid front arrival times for streamlines to the independent production zone.
Nevertheless, Djikpesse teaches
based on minimizing variances ([Para 0056] The optimal value may also accounts for the variance. In general, a smaller variance is better as a smaller variance indicates a greater degree of reliability that the actual value is the same or similar to the mean.  [Para 0124] if the objective function is a cost function, then the solution is the configuration corresponding to the minimal value)
of a portion of the plurality of fluid front arrival times for streamlines ([Para 0065] In particular, the measurements that may be used to infer the locations of … arrival times; Examiner views Schlumberger regards the acoustic wave arrival times analogous to fluid front arrival times).
However, Djikpesse does not teach
partitioning the wellbore…. across the plurality of independent production zones… to the independent production zone in the plurality of independent production zones (See [Page 1, Line 18-19] on a number of different production zones; Examiner views Godfrey teaches that each zone has its flow rates of oil and gas in different parts of the well. See [Page 1, Line 7-8]).
Nevertheless, Godfrey teaches


It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and minimize variances, such as that of Djikpesse. One of ordinary skill would have been motivated to modify Shook, because reducing variances of fluid front arrival times increase reliability of achieving target oil production.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and partition the wellbore into zones, such as that of Godfrey. One of ordinary skill would have been motivated to modify Shook, because having multiple zones allow maximizing the reservoir sweep efficiency in which a uniform fluid front arrival time is obtained for each zone.

Regarding claim 15, Shook teaches
variances (See [Para 0057]).
However, Shook does not teach
partition the wellbore based on minimizing…,  across the plurality of   independent production zones, of a portion of the plurality of fluid front arrival times for streamlines to the independent production zone.
Nevertheless, Djikpesse teaches
based on minimizing variances (See [Para 0056] and [Para 0124]);

However, Djikpesse does not teach
partition the wellbore… across the plurality of independent production zones… to the independent production zone in the plurality of independent production (See [Page 1, Line 18-19] and [Page 1, Line 7-8]).
Nevertheless, Godfrey teaches
partition the wellbore… across the plurality of independent production zones… to the independent production zone in the plurality of independent production zones ([Page 1, Line 18-19] and [Page 1, Line 7-8]).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and minimize variances, such as that of Djikpesse. One of ordinary skill would have been motivated to modify Shook, because reducing variances of fluid front arrival times increase reliability of achieving target oil production.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and partition the wellbore into zones, such as that of Godfrey. One of ordinary skill would have been motivated to modify Shook, because having multiple zones allow maximizing the reservoir sweep efficiency in which a uniform fluid front arrival time is obtained for each zone.

Claims (7), (16) are rejected under 35 U.S.C. 103 as being unpatentable over Shook (US Pub No 2010/0161292 A1) in view of Hartog (US Pub No 2013/0021874 A1), Godfrey (WO 2013045941 A1), Johnston (US Pub No 2016/0098155 A1), and Benish , as applied to claims (1), (10) above, and further in view of Djikpesse (WO 2015/103582 A1) and Purkis (US Pub No 2016/0123112 A1).  

Regarding claim 7, Shook teaches
variance ([Para 0068] where VDP is permeability variance; [Para 0075] Each earth model was constructed with a constant porosity so that all pore volumes are equal, as well as, a log-normal distribution in permeability; Examiner views Shook teaches the permeability of a zone is represented in a log distribution; Examiner views the permeability variance is being derived in [Para 0076-0078]);
However, Shook does not teach
partitioning the wellbore based on minimizing… , across the plurality of production zones, of a portion of a log corresponding to the independent production zone in the plurality of independent production zones.
Nevertheless, Djikpesse teaches
based on minimizing variances ([Para 0056] The optimal value may also accounts for the variance. In general, a smaller variance is better as a smaller variance indicates a greater degree of reliability that the actual value is the same or similar to the mean. [Para 0124] if the objective function is a cost function, then the solution is the configuration corresponding to the minimal value).
However, Djikpesse does not teach
partitioning the wellbore…. across the plurality of independent production zones… of a portion of a log corresponding to the independent production zone in the plurality of independent production zones.
Nevertheless, Godfrey teaches

However, Godfrey does not teach
of a portion of a log corresponding to the independent production zone
Nevertheless, Purkis teaches
of a portion of a log corresponding to the independent production zone in the plurality of independent production zones ([Para 0114] Pull or tractor back through the zones of interest. Log tool address, rotary position, flow rate and production composition or other desired parameters for each zone. This log can provide a base line against which the intervention outcome can be judged).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and minimize variances, such as that of Djikpesse. One of ordinary skill would have been motivated to modify Shook, because reducing variances of fluid front arrival times increase reliability of achieving target oil production.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and partition the wellbore into zones, such as that of Godfrey. One of ordinary skill would have been motivated to modify Shook, because having multiple zones allow maximizing the reservoir sweep efficiency in which a uniform fluid front arrival time is obtained for each zone.


Regarding claim 16, Shook teaches
variance (See [Para 0068] and [Para 0076-0078]);
However, Shook does not teach
partition the wellbore based on minimizing… , across the plurality of production zones, of a portion of a log corresponding to the independent production zone in the plurality of independent production zones.
Nevertheless, Djikpesse teaches
based on minimizing variances (See [Para 0056] and [Para 0124]).
However, Djikpesse does not teach
partition the wellbore…. across the plurality of independent production zones… of a portion of a log corresponding to the independent production zone in the plurality of independent production zones.
Nevertheless, Godfrey teaches
partition the wellbore… across the plurality of independent production zones… in the plurality of independent production zones (See [Page 1, Line 18-19] and [Page 1, Line 7-8]).
However, Godfrey does not teach
of a portion of a log corresponding to the independent production zone
Nevertheless, Purkis teaches


It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and minimize variances, such as that of Djikpesse. One of ordinary skill would have been motivated to modify Shook, because reducing variances of fluid front arrival times increase reliability of achieving target oil production.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and partition the wellbore into zones, such as that of Godfrey. One of ordinary skill would have been motivated to modify Shook, because having multiple zones allow maximizing the reservoir sweep efficiency in which a uniform fluid front arrival time is obtained for each zone.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and minimize variances, such as that of Purkis. One of ordinary skill would have been motivated to modify Shook, because reducing variances of fluid front arrival times increase reliability of achieving target oil production.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shook (US Pub No 2010/0161292 A1) in view of Hartog (US Pub No 2013/0021874 A1), Godfrey (WO 2013045941 A1), Johnston (US Pub No 2016/0098155 A1), and Benish (WO 2009032416 A1), as applied to claim 1 above, and further in view of Singh (US Pub No 2016/0131801 A1) and Purkis (US Pub No 2016/0123112 A1).

Regarding claim 9, Shook does not teach

Nevertheless, Benish teaches
to iteratively update the completion design ([Para 0049] Some of the benefits of considering both wellpath design and completion design together in an iterative optimization scheme are illustrated… As such, an iterative analysis may automatically be performed, for example repeating operations of the method 100 beginning at block 110; [Para 0049] To optimize the placement of the wells… drilling constraints, wellpaths and completion parameters, as shown in block 165… done by an automated optimization scheme… In such a scheme, multiple realizations may automatically be created and analyzed to optimize an objective function… includes a number of variables, such as probability of drilling success, well rates, recovery factors, various economic measures, and other parameters that are useful to the success of the project… As such, an iterative analysis may automatically be performed, for example repeating operations of the method 100 beginning at block 110; Examiner views Benish teaches using an iterative approach to analyze what set of parameters to optimize).
However, Benish does not teach
iteratively updating the plurality of streamlines based on the plurality of partition choke parameters and the partitioning of the wellbore.
Nevertheless, Singh teaches
iteratively updating the plurality of streamlines ([Para 0033] An automatic update of the reservoir model is generated by the method 100… , for larger streamline trajectories; See also [Para 0029] and [Claims 7, 14, and 20] for updating one or more streamline trajectories; [Para 0029] the streamline trajectories are used as a guideline to capture the fluid flow patterns; Examiner views that Singh teaches streamline trajectories accounts for fluid flow patterns) 
However, Singh does not teach
based on the plurality of partition choke parameters and the partitioning of the wellbore.
Nevertheless, Purkis teaches
based on the plurality of partition choke parameters and the partitioning of the wellbore ([Para 0002] The wellbore passes through the reservoir, and is optionally divided into separate zones corresponding to different zones of the reservoir that may have different characteristics. It is particularly beneficial to choke back production fluids from some zones and promote production from others, because production is inconsistent across the different reservoir zones; Examiner views Purkis teaches the partitioning of the wellbore to regulate the fluid flow rate between zones for better production. [Para 0003] A completion string can be inserted into the production zones of the well bore to control the flow of fluids within each zone. [Para 0036] Optionally each zone in the well that produces fluids from the reservoir is isolated from adjacent zones by a packer or other isolation device. Optionally each zone incorporates at least one choke as described herein, but optionally, each zone can have multiple chokes. Supplying each zone with multiple chokes allows higher inflow rates 

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and iteratively update the completion design, such as that of Benish. One of ordinary skill would have been motivated to modify Shook, because the iterative approach allows incremental optimization of design parameters.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and iteratively update the plurality of streamlines, such as that of Singh. One of ordinary skill would have been motivated to modify Shook, because identifying streamline trajectories would capture the fluid flow characteristics.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shook and use choke parameters and partition and iteratively update the completion design, such as that of Purkis. One of ordinary skill would have been motivated to modify Shook, because the iterative design approach helps partitioning wellbore by identifying choke parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAN O KUNG whose telephone number is 303-297-4338.  The examiner can normally be reached on Mon-Fri 9am-7pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MAN O KUNG/
Examiner, Art Unit 2863

/NATALIE HULS/Primary Examiner, Art Unit 2863